[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                June 26, 2008
                               No. 07-12757                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 06-00025-CR-001-WLS-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CEDRIC MATIVA WILLIAMS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (June 26, 2008)

Before EDMONDSON, Chief Judge, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Scott C. Huggins, appointed counsel for Cedric Mativa Williams, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no issues of arguable merit, counsel’s motion to withdraw is GRANTED and

Williams’s convictions and sentences are AFFIRMED.




                                          2